Exhibit 10.2

GUARANTY AND SURETYSHIP AGREEMENT

THIS GUARANTY AND SURETYSHIP AGREEMENT (this “Agreement”), dated as of the 23rd
day of March, 2012, is made by the Guarantors identified as such on the
signature page hereof (each, a “Guarantor” and, collectively, the “Guarantors”),
to the lenders parties to the Credit Agreement (as defined below) from time to
time (the “Lenders”) and CITIZENS BANK OF PENNSYLVANIA, a banking association
organized under the laws of the Commonwealth of Pennsylvania, as agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Agent”).

W I T N E S S E T H:

WHEREAS, the Guarantors, Black Box Corporation, a Delaware corporation
(“Borrower”), the Lenders and the Agent entered into that certain Credit
Agreement, dated as of March 23, 2012 (as the same may be amended, restated,
modified or supplemented from time to time, the “Credit Agreement”), pursuant to
which the Lenders made a revolving credit facility available to Borrower; and

WHEREAS, the Guarantors will derive substantial direct and indirect benefit from
the transactions contemplated by the Credit Agreement; and

WHEREAS, it is a condition precedent to the extension of credit under the Credit
Agreement that the Guarantors execute and deliver this Agreement; and

WHEREAS, this Agreement, among other things, is made by the Guarantors to induce
the Lenders to enter into the Loan Documents (as defined in the Credit
Agreement) and to induce the Lenders to extend credit under the Credit
Agreement.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged by each Guarantor,
and intending to be legally bound, each Guarantor hereby agrees as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions.

(a)        Certain Definitions.  Capitalized terms not otherwise defined herein
shall have the meanings given in the Credit Agreement. In addition to the other
terms defined elsewhere in this Agreement, as used herein the following terms
shall have the following meanings:

   “Guaranteed Obligations” shall mean all obligations from time to time of the
Borrower to the Lenders under or in connection with any Loan Document, whether
for principal, interest, fees, indemnities, expenses or otherwise, and all
refinancings or refundings thereof, whether such obligations are direct or
indirect, otherwise secured or unsecured, joint or several, absolute or
contingent, due or to become due, whether for payment or performance, now
existing or hereafter arising (specifically including but not



--------------------------------------------------------------------------------

limited to obligations arising or accruing after the commencement of any
bankruptcy, insolvency, reorganization or similar proceeding with respect to the
Borrower or any other Person, or which would have arisen or accrued but for the
commencement of such proceeding, even if the claim for such obligation is not
enforceable or allowable in such proceeding). Without limitation of the
foregoing, such obligations include all obligations arising from any extensions
of credit under or in connection with the Loan Documents from time to time,
regardless of whether any such extensions of credit are in excess of the amount
committed under or contemplated by the Loan Documents or are made in
circumstances in which any condition to extension of credit is not satisfied.
Without limitation of the foregoing, any of the Lenders (or any successive
assignee or transferee) from time to time may assign or otherwise transfer all
or any portion of their rights or obligations under the Loan Documents in
accordance with Section 10.14 of the Credit Agreement (including, without
limitation, all or any portion of any commitment to extend credit), or any other
Guaranteed Obligations, to any other Person, and such Guaranteed Obligations
(including, without limitation, any Guaranteed Obligations resulting from
extension of credit by such other Person under or in connection with the Loan
Documents) shall be and remain Guaranteed Obligations entitled to the benefit of
the Credit Agreement.

ARTICLE II.

GUARANTY AND SURETYSHIP

2.1 Guaranty and Suretyship.  Each Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably guarantees and becomes surety for
the full and punctual payment and performance of the Guaranteed Obligations as
and when such payment or performance shall become due (at scheduled maturity, by
acceleration or otherwise) in accordance with the terms of the Loan Documents.
This Agreement is an agreement of suretyship as well as of guaranty, is a
guarantee of payment and performance and not merely of collectibility, and is in
no way conditioned upon any attempt to collect from or proceed against the
Borrower or any other Person or any other event or circumstance. The obligations
of the Guarantors under this Agreement are direct and primary obligations of
each Guarantor and are independent of the Guaranteed Obligations, and a separate
action or actions may be brought against any Guarantor regardless of whether
action is brought against the Borrower or any other Person or whether the
Borrower or any other Person is joined in any such action or actions.

2.2 Obligations Absolute.  Each Guarantor agrees that the Guaranteed Obligations
will be paid and performed strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting the Guaranteed Obligations, any of the terms of
the Loan Documents or the rights of the Agent or any Lender or any other Person
with respect thereto. The obligations of the Guarantors under this Agreement
shall be absolute, unconditional and irrevocable, irrespective of any of the
following:

(a)        any lack of legality, validity, enforceability, allowability (in a
bankruptcy, insolvency, reorganization, dissolution or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Guaranteed Obligations;

 

2



--------------------------------------------------------------------------------

(b)        any change in the amount, nature, time, place or manner of payment or
performance of, or in any other term of, any of the Guaranteed Obligations
(whether or not such change is contemplated by the Loan Documents as presently
constituted, and specifically including any increase in the Guaranteed
Obligations, whether resulting from the extension of additional credit to the
Borrower or otherwise), any execution of any additional Loan Documents or any
amendment or waiver of or any consent to departure from any Loan Document;

(c)        any taking, exchange, release, impairment or nonperfection of any
collateral, or any taking, release, impairment or amendment or waiver of or
consent to departure from any other guaranty or other direct or indirect
security for any of the Guaranteed Obligations;

(d)        any manner of application of collateral or other direct or indirect
security for any of the Guaranteed Obligations, or proceeds thereof, to any of
the Guaranteed Obligations, or any commercially reasonable manner of sale or
other disposition of any collateral for any of the Guaranteed Obligations or any
other assets of the Borrower;

(e)        any permanent impairment by any Lender or any other Person of any
recourse of the Guarantor against the Borrower or any other Person, or any other
permanent impairment by any Lender or any other Person of the suretyship status
of the Guarantor;

(f)        any bankruptcy, insolvency, reorganization, dissolution or similar
proceedings with respect to, or any change, restructuring or termination of the
corporate structure or existence of, the Borrower, any Guarantor or any other
Person; or

(g)        any failure of any Lender or any other Person to disclose to any
Guarantor any information pertaining to the business, operations, condition
(financial or other) or prospects of the Borrower or any other Person, or to
give any other notice, disclosure or demand.

2.3 Waivers, etc.  Each Guarantor hereby irrevocably waives any defense to or
limitation on its obligations under this Agreement arising out of or based upon
any matter referred to in Section 2.2 and, without limiting the generality of
the foregoing, any requirement of promptness, diligence or notice of acceptance,
any other notice, disclosure or demand with respect to any of the Guaranteed
Obligations and this Agreement, any requirement of acceptance hereof, reliance
hereon or knowledge hereof by the Agent or any Lender, and any requirement that
the Agent or any Lender protect, secure, perfect or insure any lien or any
property subject thereto or exhaust any right or take any action against the
Borrower or any other Person or any collateral or other direct or indirect
security for any of the Guaranteed Obligations. Notwithstanding the foregoing
sentence, each Guarantor’s waiver under this Section 2.3 shall apply only to
each Guarantor’s obligations hereunder and shall not limit or waive any of such
Guarantor’s subrogation rights.

2.4 Reinstatement.  This Agreement shall continue to be effective, or be
automatically reinstated, as the case may be, if at any time payment of any of
the Guaranteed Obligations is avoided, rescinded or must otherwise be returned
by the Agent or any Lender for any reason, all as though such payment had not
been made.

 

3



--------------------------------------------------------------------------------

2.5 No Stay.  Without limiting the generality of any other provision of this
Agreement, if any acceleration of the time for payment or performance of any
Guaranteed Obligation, or any condition to any such acceleration, shall at any
time be stayed, enjoined or prevented for any reason (including stay or
injunction resulting from the pendency against the Borrower or any other Person
of a bankruptcy, insolvency, reorganization, dissolution or similar proceeding),
each Guarantor agrees that, for purposes of this Agreement and its obligations
hereunder, at the option of the Agent such Guaranteed Obligation shall be deemed
to have been accelerated and such condition to acceleration shall be deemed to
have been met.

2.6 Payments.  All payments to be made by the Guarantors pursuant to this
Agreement shall be made at the times and in the manner prescribed for payments
in Articles II and III of the Credit Agreement, without setoff, counterclaim,
withholding or other deduction of any nature. All payments made by the
Guarantors pursuant to this Agreement may be applied to the Guaranteed
Obligations and all other amounts payable under this Agreement in such order as
the Agent may elect.

2.7 Subrogation. Etc.  Any rights which any Guarantor may have or acquire by way
of subrogation, reimbursement, restitution, exoneration, contribution or
indemnity, and any similar rights (whether arising by operation of law, by
agreement or otherwise), against the Borrower arising from the existence,
payment, performance or enforcement of any of the obligations of any Guarantor
under or in connection with this Agreement, shall be subordinate in right of
payment to the Guaranteed Obligations, and the Guarantors shall not exercise any
such rights until all Guaranteed Obligations and all other obligations under
this Agreement have been paid in cash or such other manner as may be acceptable
to the Agent and performed in full and all commitments to extend credit under,
and all Letters of Credit issued under, the Loan Documents shall have
terminated. If, notwithstanding the foregoing, any amount shall be received by
any Guarantor on account of any such rights at any time prior to the time at
which all Guaranteed Obligations and all other obligations under this Agreement
shall have been paid in cash or such other manner as may be acceptable to the
Agent and performed in full and all commitments to extend credit under, and all
Letters of Credit issued under, the Loan Documents shall have terminated, such
amount shall be held by such Guarantor in trust for the benefit of the Lenders,
segregated from other funds held by such Guarantor, and shall be forthwith
delivered to Agent for the benefit of the Lenders in the exact form received by
such Guarantor (with any necessary endorsement), to be applied to the Guaranteed
Obligations, whether matured or unmatured, in such order as the Agent may elect,
or to be held by the Agent as security for the Guaranteed Obligations and
disposed of by the Agent in any lawful manner, all as the Agent may elect.

2.8 Continuing Agreement.  This Agreement is a continuing guaranty and shall
continue in full force and effect until all Guaranteed Obligations and all other
amounts payable under this Agreement have been paid in cash or such other manner
as may be acceptable to the Agent and performed in full, and all commitments to
extend credit under, and all Letters of Credit issued under, the Loan Documents
have terminated, subject in any event to reinstatement in accordance with
Section 2.4. Without limiting the generality of the foregoing, each Guarantor
hereby irrevocably waives any right to terminate or revoke this Agreement.

 

4



--------------------------------------------------------------------------------

2.9 Limitation on Obligations.  Notwithstanding any other provision hereof, to
the extent that mandatory and nonwaivable provisions of applicable Law
pertaining to fraudulent transfer or fraudulent conveyance otherwise would
render the full amount of the obligations of the Guarantors under this Agreement
avoidable, invalid or unenforceable, the obligations of each Guarantor under
this Agreement shall be limited to the maximum amount which does not result in
such avoidability, invalidity or unenforceability. In any action, suit or
proceeding pertaining to this Agreement, the burden of proof, by clear and
convincing evidence, shall be on the Person claiming that this Section 2.9
applies to limit any obligation of any Guarantor under this Agreement, or
claiming that any obligation of any Guarantor under this Agreement is avoidable,
invalid or unenforceable, as to each element of such claim.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Each Guarantor hereby jointly and severally represents and warrants to the Agent
and the Lenders as follows:

3.1 Credit Agreement.  The provisions of Article IV of the Credit Agreement are
hereby incorporated by reference (together with all related definitions and
cross references). Each Guarantor hereby jointly and severally represents and
warrants to the Agent and the Lenders as provided therein.

3.2 Representations and Warranties Remade at Each Extension of Credit.  Each
request (including any deemed request) by the Borrower for any extension of
credit under any Loan Document shall be deemed to constitute a representation
and warranty by the Guarantors to the Agent and the Lenders that the
representations and warranties made by the Guarantors in this Article III are
true and correct on and as of the date of such request with the same effect as
though made on and as of such date. Failure by the Agent to receive notice from
any Guarantor to the contrary before the Lenders make any extension of credit
under any Loan Document shall constitute a further representation and warranty
by the Guarantors to the Agent and the Lenders that the representations and
warranties made by the Guarantors in this Article III are true and correct on
and as of the date of such extension of credit with the same effect as though
made on and as of such date.

ARTICLE IV.

COVENANTS

4.1 Covenants Generally.  Reference is hereby made to the provisions of Articles
VI and VII of the Credit Agreement (together with all related definitions and
cross references). To the extent such provisions impose upon the Borrower a duty
to cause any Guarantor (or a Subsidiary of each Guarantor) to do or refrain from
doing certain acts or things or to meet or refrain from meeting certain
conditions, each Guarantor shall (or shall cause such Subsidiary of such
Guarantor to, as the case may be) do or refrain from doing such acts or things,
or meet or refrain from meeting such conditions, as the case may be.

 

5



--------------------------------------------------------------------------------

ARTICLE V.

MISCELLANEOUS

5.1 Amendments, etc.  No amendment to or waiver of any provision of this
Agreement, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by or on behalf of
each Lender and each Guarantor; provided that this Agreement may be terminated
and any Guarantor or Guarantors may be released herefrom with the written
consent of the Required Lenders in connection with the sale or other disposition
of all of the capital stock of and other equity interests in such Guarantor to a
Person or Persons other than the Borrower or a Subsidiary of the Borrower, which
sale or other disposition is in compliance with the Credit Agreement and the
Loan Documents. Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

5.2 No Implied Waiver: Remedies Cumulative.  No delay or failure of the Agent or
any Lender in exercising any right or remedy under this Agreement shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
or remedy preclude any other or further exercise thereof or the exercise of any
other right or remedy. The rights and remedies of the Agent and the Lenders
under this Agreement are cumulative and not exclusive of any other rights or
remedies available hereunder, under any other agreement, at law, or otherwise.

5.3 Notices.  Except to the extent, if any, otherwise expressly provided herein,
all notices and other communications (collectively, “notices”) under this
Agreement shall be in writing and shall be sent in the manner provided in
Section 10.05 of the Credit Agreement. All notices shall be sent to the address
specified in the Credit Agreement for the applicable party, or, in any case, to
such other address as shall have been designated by the applicable party by
notice to the other party hereto. Any properly given notice shall be effective
as provided in Section 10.05 of the Credit Agreement. The Agent and the Lenders
may rely on any notice (whether or not made in a manner contemplated by this
Agreement) purportedly made by or on behalf of a Guarantor, and Agent and the
Lenders shall have no duty to verify the identity or authority of the Person
giving such notice.

5.4 Expenses.  Each Guarantor agrees to pay upon demand all reasonable expenses
(including reasonable fees and expenses of counsel) which the Agent or any
Lender may incur from time to time arising from or relating to the
administration of, or exercise, enforcement or preservation of rights or
remedies under, this Agreement, other than costs and expenses incurred by the
Agent or any Lender, respectively, in connection with any litigation which
results in a final, non-appealable judgment against the Agent or such Lender.

5.5 Entire Agreement.   This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior and contemporaneous understandings and agreements.

5.6 Survival.  All representations and warranties of the Guarantors contained in
or made in connection with this Agreement shall survive, and shall not be waived
by, the execution and delivery of this Agreement, any investigation by or
knowledge of the Agent or any Lender, any extension of credit or any other event
or circumstance whatever.

 

6



--------------------------------------------------------------------------------

5.7  Counterparts.  This Agreement may be executed in any number of
counterparts, including facsimile counterparts, each of which shall be deemed an
original, and all such counterparts shall constitute but one and the same
agreement.

5.8 Setoff.  In the event that any obligation of any Guarantor now or hereafter
existing under this Agreement or any other Loan Document shall have become due
and payable, after an Event of Default under the Loan Documents has occurred,
each Lender shall have the right from time to time, without notice to such
Guarantor, to set off against and apply to such due and payable amount any
obligation of any nature of each Lender to the Guarantor, including all deposits
(whether time or demand, general or special, provisionally or finally credited,
however evidenced) now or hereafter maintained by such Guarantor with such
Lender. Such right shall be absolute and unconditional in all circumstances and,
without limitation, shall exist whether such obligation to such Guarantor is
absolute or contingent, matured or unmatured (it being agreed that each Lender
may deem such obligation to be then due and payable at the time of such setoff),
regardless of the offices or branches through which the parties are acting with
respect to the offset obligations, regardless of whether the offset obligations
are denominated in the same or different currencies and regardless of the
existence or adequacy of any other direct or indirect security or any other
right or remedy available to such Lender. Nothing in this Agreement or any other
Loan Document shall be deemed a waiver of or restriction on any right of setoff
or banker’s lien available to any Lender under this Section 5.8, at law or
otherwise. Each Guarantor hereby agrees that any affiliate of any Lender, and
any holder of a participation in any Guaranteed Obligations of any Guarantor
under this Agreement, shall have the same rights of setoff as each Lender as
provided in this Section 5.8 (regardless of whether such affiliate or
participant otherwise would be deemed a creditor of such Guarantor).

5.9 Construction.  In this Agreement, unless the context otherwise clearly
requires, references to the plural include the singular, the singular the plural
and the part the whole; the neuter case includes the masculine and feminine
cases; and “or” is not exclusive. In this Agreement, any references to property
(or similar terms) include any interest in such property (or other item referred
to); “include,” “includes,” “including” and similar terms are not limiting; and
“hereof,” “herein,” “hereunder” and similar terms refer to this Agreement as a
whole and not to any particular provision; Section and other headings in this
Agreement, and any table of contents herein, are for reference purposes only and
shall not affect the interpretation of this Agreement in any respect. Section
and other references in this Agreement are to this Agreement unless otherwise
specified. This Agreement has been fully negotiated between the applicable
parties, each party having the benefit of legal counsel, and accordingly neither
any doctrine of construction of guaranties or suretyships in favor of the
guarantor or surety, nor any doctrine of construction of ambiguities against the
party controlling the drafting, shall apply to this Agreement.

5.10    Successors and Assigns.  This Agreement shall be binding upon each
Guarantor, its successors and assigns, and shall inure to the benefit of and be
enforceable by the Agent, the Lenders and their respective successors and
assigns. Without limitation of the foregoing, the Agent or any Lender (and any
successive assignee or transferee) from time to time may assign or otherwise
transfer all or any portion of its rights or obligations under the Loan
Documents (including all or any portion of any commitment to extend credit), or
any Guaranteed Obligations, to any other Person, and such Guaranteed Obligations
(including any Guaranteed

 

7



--------------------------------------------------------------------------------

Obligations resulting from extension of credit by such other Person under or in
connection with the Loan Documents) shall be and remain Guaranteed Obligations
entitled to the benefit of this Agreement, and to the extent of its interest in
such Guaranteed Obligations such other Person shall be vested with all the
benefits in respect thereof granted to the Agent or any Lender, as the case may
be, in this Agreement or otherwise.

5.11      Certain Legal Matters.

(a)        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, exclusive of
choice of law principles.

(b)        Submission to Jurisdiction and Venue; Consent to Service of Process;
Waiver of Jury Trial; Etc.  Each Guarantor hereby irrevocably and
unconditionally:

    (i)            agrees that any action, suit or proceeding by any Person
arising from or relating to this Agreement or any other Loan Document or any
statement, course of conduct, act, omission or event in connection with any of
the foregoing (collectively, “Related Litigation”) may be brought in any state
or federal court of competent jurisdiction sitting in Allegheny County,
Pennsylvania, submits to the jurisdiction of such courts, and agrees not to
bring any Related Litigation in any other forum (but nothing herein shall affect
the right of the Agent or any Lender to bring any Related Litigation in any
other forum);

   (ii)            acknowledges that such courts will be the most convenient
forum for any Related Litigation, waives any objection to the laying of venue of
any Related Litigation brought in any such court, waives any claim that any
Related Litigation brought in any such court has been brought in an inconvenient
forum and waives any right to object, with respect to any Related Litigation,
that such court does not have jurisdiction over it;

  (iii)            consents and agrees to service of any summons, complaint or
other legal process in any Related Litigation by registered or certified U.S.
mail, postage prepaid, to it at the address for notices described in this
Agreement, and consents and agrees that such service shall constitute in every
respect valid and effective service (but nothing herein shall affect the
validity or effectiveness of process served in any other manner permitted by
law); and

  (iv)            waives the right to trial by jury in any Related Litigation.

(c)        Limitation of Liability.  No claim may be made by any Guarantor
against the Agent or any Lender or any affiliate, director, officer, employee,
attorney or agent of the Agent or any Lender for any special, indirect,
consequential or punitive damages in respect of any claim arising from or
relating to this Agreement or any other Loan Document or any statement, course
of conduct, act, omission or event in connection with any of the foregoing
(whether based on breach of contract, tort or any other theory of liability);
and each Guarantor hereby waives, releases and agrees not to sue upon any claim
for any such damages, whether or not accrued and whether or not known or
suspected to exist.

 

8



--------------------------------------------------------------------------------

Each Guarantor acknowledges that it has been represented by legal counsel in
connection with the execution and delivery of this Agreement and that it
understands the provisions of this Agreement.

[SIGNATURE ON FOLLOWING PAGE]

 

9



--------------------------------------------------------------------------------

SIGNATURE PAGE 1 OF 1 TO GUARANTY AND SURETYSHIP AGREEMENT

IN WITNESS WHEREOF, each Guarantor has executed and delivered this Agreement as
of the date first above written.

 

  GUARANTORS:  

Each of the GUARANTORS listed in Schedule I

attached hereto and made part hereof.

    By:  

/s/ Michael McAndrew

      Name: Michael McAndrew    

Title: Secretary of each of the GUARANTORS

listed on Schedule I hereto

 

 

10



--------------------------------------------------------------------------------

Schedule I

GUARANTORS

ACS Communications, Inc.

ACS Dataline, LP

ACS Dataline of the Northwest, Inc.

ACS Investors, LLC

ACS Partners, LLC

ADS Telecom, Inc.

Advanced Communications Corporation

Advanced Network Technologies, Inc.

American Telephone Wiring Company

Atimco Network Services, Inc.

B & C Telephone, Inc.

BB Technologies, Inc.

BBox Holding Company

BCS II, LLC

Black Box Corporation of Pennsylvania

Black Box LLC Holdings, Inc.

Black Box Network and Electrical Services, Inc.

Black Box Network Services, Inc. - Government Solutions

Black Box Ventures Holding Company

Cable Consultants, Incorporated

CBS Technologies Corp.

Comm Line, Inc.

Communication Contractors, Inc.

Data Communications 2000, Inc.

Datel Communications, Inc.

Delaney Telecom, Inc.

DESIGNet, Inc.

FBS Communications, L.P.

InnerWireless, Inc.

Integrated Cabling Systems, Inc.

Jet Line Communications, Inc.

Koncepts Communications of L.I., Corp

LOGOS Communications Systems, Inc.

Michael Electric, Inc.

Midwest Communications Technologies, Inc.

Midwest Electronics and Communications, Inc.

Milgo Holdings Canada, LLC

Mutual Telecom Services Inc.

Network Communications Technologies, Inc.

NextiraOne, LLC

NextiraOne California L.P. (executed on behalf of NextiraOne California L.P. by
Norstan

            Communications, Inc., its general partner)

 

11



--------------------------------------------------------------------------------

NextiraOne Federal, LLC

NextiraOne New York, LLC

Norstan, Inc.

Norstan Canada Inc.

Norstan Communications, Inc.

Norstan International, Inc.

Nortech Telecommunications Inc.

Nu-Vision Technologies, LLC

NXO Installation, LLC

PS Tech Video, LLC

PS Technologies, LLC

Quanta Systems, LLC

R & D Services, Inc.

Scottel Voice & Data, Inc.

Teldata Corporation

Telefuture Communications Ltd.

Todd Communications, Inc.

U.S. Premise Networking Services, Inc.

UCI Communications LLC

Vibes Technologies, Inc.

 

12